Citation Nr: 0801541	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Felicia F. Davis, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claims.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.  

2.  The competent medical evidence of record does not show 
that the veteran has diabetes mellitus.   

3.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
to include as due to herbicide exposure have not been met.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  The schedular criteria for an assignment of a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2004.  
The RO sent a letter dated in June 2004 on the issue of an 
increased evaluation and a letter dated in September 2004 on 
the issue of service connection.  Both informed the veteran 
that he could provide evidence to support his claims or the 
location of such evidence.  The notice letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

The Board acknowledges that the September 2004 letter 
informed the veteran about the evidence necessary to 
substantiate a claim for secondary service connection under 
38 C.F.R. § 3.310.  Any error in this regard is harmless, as 
he has demonstrated actual knowledge of the evidence 
necessary to substantiate his particular claim.  
Specifically, he has stated that he has diabetes as result of 
exposure to Agent Orange in Vietnam and has identified where 
he was treated for this condition.  See Statements in Support 
of Claim, dated June 28, 2004, and October 12 and October 20, 
2004.  Regardless, the notice letter informed the veteran 
that he had to provide evidence of his claimed physical 
condition (shown by medical evidence or other evidence 
showing persistent or recurrent symptoms of disability), 
which is the matter in dispute in this case.

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the claim, such error was harmless given 
that service connection for diabetes mellitus is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file. No other treatment records have 
been identified.  A VA PTSD examination has been conducted.  
A VA examination for diabetes is not necessary, because there 
is sufficient competent medical evidence of record to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As discussed below, 
the medical evidence of record specifically shows that the 
veteran does not suffer from diabetes mellitus.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service Connection

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The veteran's DD Form 214 reflects that he served in Vietnam, 
and that this service occurred during his period of service 
between August 1966 and August 1968.  It is also noted that 
he was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The record also shows that he was awarded 
the Combat Infantryman Badge.  Accordingly, the veteran 
served in the Republic of Vietnam during the Vietnam Era, 
(January 9, 1962 to May 7, 1975) and is presumed to have been 
exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  

The first issue to address is whether the veteran has a 
disease or injury eligible for presumptive service 
connection.  VA currently recognizes the following diseases 
as associated with exposure to herbicides:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; Chronic 
lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft- tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) (The term "soft-tissue sarcoma" 
includes Adult fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2007).

Accordingly, diabetes mellitus is a disability that warrants 
presumptive service connection based on Agent Orange exposure 
during service.  38 C.F.R. § 3.309(e).  Additionally, a 
veteran may also establish service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war or 
peace.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

Specified diseases listed as chronic in nature, such as 
diabetes, may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service. "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.; 38 U.S.C.A. § 1154(b).  

The veteran argues that he has diabetes mellitus as a result 
of exposure to Agent Orange in Vietnam.  A review of the 
record shows that there is no finding of diabetes by 
diagnosis or diagnostic testing.  

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the requisite period.  Significantly, however, the record is 
negative for a diagnosis of diabetes mellitus.  The Board has 
reviewed VA outpatient treatment records dated from January 
2000 to April 2005.  None of the records contain a diagnosis 
of diabetes.  In fact, VA examiners in January 2001 and in 
June 2004 specifically stated that the veteran did not have 
diabetes.  While the record contains one isolated finding of 
an increased glucose level on VA outpatient treatment in 
September 2002 (reading of 124), all other VA blood and urine 
diagnostic tests in the record reflect no abnormality.  
Additionally, while a notation of a finding of borderline 
diabetes is noted on VA treatment in June 2002 and on VA 
psychiatric examination in June 2004, this was noted by way 
of history, and is not supported by the record.  A diagnosis 
of diabetes is not in the record.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion).  In February 2005, 
there is a notation in a VA record that the veteran reported 
that his primary care provider told him that he was 
borderline diabetic.  The clinician noted that she did not 
see a diagnosis of diabetes in the record and that the last 
three blood glucose levels were normal.  It was noted that 
the veteran was receiving no medication or treatment for 
diabetes.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998).  Absent 
proof of a present disability there can be no valid claim.  
See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, under the law, service connection is not 
warranted on a presumptive basis.  

As to whether service connection is warranted on a 
nonpresumptive basis, in this regard, the Board has carefully 
considered all of the medical evidence of record.  The 
service medical records are entirely negative for a diagnosis 
of diabetes and there is no finding of diabetes currently.  
Again, absent proof of a present disability there can be no 
valid claim.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.   
Under this criteria, a 100 percent rating is warranted if  
there is total occupational and social impairment, due to  
such symptoms as: gross impairment in thought processes or  
communication; persistent delusions or hallucinations; gross  
inappropriate behavior; persistent danger of hurting self or  
others; intermittent inability to perform activities of daily  
living (including maintenance of minimal personal hygiene);  
disorientation to time or place; memory loss for names of  
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational  
and social impairment, with deficiencies in most areas, such  
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation;  
obsessional rituals which interfere with routine activities;  
speech intermittently illogical, obscure, or irrelevant;  
near-continuous panic or depression affecting the ability to  
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability  
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a worklike  
setting); inability to establish and maintain effective  
relationships. 

A 50 percent evaluation is warranted when occupational and  
social impairment is found with reduced reliability and  
productivity due to such symptoms as: flattened affect;  
circumstantial, circumlocutory or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding  
complex commands; impairment of short- and long-term memory  
(e.g. retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; difficulty in  
establishing and maintaining effective work and social  
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.   
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In June 2000, the veteran was awarded service connection for 
PTSD, and a 30 percent evaluation was assigned from March 17, 
1999.  In November 2002, the RO increased his evaluation to 
50 percent disabling.  In April 2004, the veteran requested 
an increased evaluation, stating that his condition had 
worsened.  The RO found that an increased rating was not 
warranted in a November 2004 rating action, and this appeal 
ensued.  

VA outpatient records have been reviewed from one year prior 
to the veteran's claim, beginning in 2003 to 2005, and a VA 
examination report of June 2004 has also been considered.  
The Board finds that the evidence does not support a finding 
that an increased rating is warranted at any time during the 
appeal period.  The VA outpatient records show that the 
veteran has complaints of anxiety, depression and panic 
attacks (see, VA outpatient treatment of September 2003, 
March 2004, April 2004, June 2004.  He has denied suicidal 
ideation (see, VA treatment records of June 2004, and 
February 2005).  In April 2005, the veteran indicated on a 
PTSD screen that he did not feel numb or detached from 
others, activities or surroundings.  

On VA examination in June 2004, it was noted that the veteran 
lived alone and was socially isolated.  His social contacts 
were noted to be his family.  It was noted that the veteran 
has not worked since 1991.  The veteran complained of panic 
attacks.  The examiner reported that these occur when the 
veteran is feeling overwhelmed, near large crowds or when 
more than one person is talking at a time.  The veteran was 
noted to be alert and oriented times four.  He was neatly 
groomed and with adequate hygiene.  His affect varied little 
during the interview and his speech was noted to be generally 
normal with regard to production, volume, content, and 
clarity.  No delusions or hallucinations were detected.  He 
denied any current suicidal or homicidal ideations.  PTSD was 
diagnosed and the GAF was 55.  A GAF score of 55 was also 
assigned in February 2005.  At that time, the veteran 
reported having panic attacks three times a week.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The veteran's GAF 
scores have shown moderate symptoms.  The veteran's PTSD is 
clearly manifested by anxiety and panic attacks; however, 
these have not been shown to be near continuous such that 
they affect his ability to function independently.  As noted 
above, he has reported having panic attacks only three times 
a week.  

The veteran's speech has been described as normal, and he has 
consistently denied suicidal ideation.  He has been described 
as neatly groomed with adequate hygiene.  There is no 
indication of any obsessional rituals or of impaired impulse 
control or unprovoked irritability with periods of violence, 
or any other such symptoms.  

On VA examination in June 2004, the veteran's affects were 
fully ranged, he was oriented times four.  While he has noted 
social impairment, the record shows that he is able to 
establish good relationships with his family.  Accordingly, 
he is able to establish and maintain effective relationships, 
even if limited.  

While the Board is aware that the symptoms listed in the 
rating criteria need not all be present in order to justify a 
given rating, in this case, the preponderance of the evidence 
shows an absence of nearly all of the symptoms found in the 
criteria for a 70 percent rating during the entire appeal 
period.  Again, all evidence of record indicates that the 
veteran does not have suicidal ideation, his speech is normal 
rather than illogical obscure or irrelevant, he does not have 
near-continuous panic or depression such that it affects his 
ability to function independently, his appearance and hygiene 
has been good, and he was never found to suffer from 
obsessional rituals.  There is also an absence of any other 
symptoms, similar in type, or degree.  The veteran has been 
shown to have normal affect, orientation, and judgment.

For the reasons stated above, the veteran's claim for an 
increased rating for his PTSD must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for diabetes mellitus due to herbicide 
exposure is denied.  

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


